   Case 2:21-mc-51004-DML ECF No. 5, PageID.38 Filed 08/11/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In the Matter of the Search of                        Case No.: 21-mc-51004-1
Subject Devices Currently in CBP
Detroit Custody,

             Defendant.
                                  /

          GOVERNMENT’S MOTION AND PROPOSED ORDER
         FOR DELAYED NOTIFICATION OF SEARCH WARRANT

      On July 23, 2021, this Court authorized the search of eight electronic devices

seized at the Detroit International Airport belonging to Walker Orson Smith based

on an investigation into false statements to a federal officer, in violation of 18 U.S.C.

§ 1001. As described in the search warrant affidavit, Smith is a professor of

oceanography and marine science. He worked at various universities in the United

States before becoming a professor at Shanghai Jiao Tong University (SJTU), a

major research university in China directly under the administration of the Chinese

Ministry of Education. SJTU has links to China’s People’s Liberation Army. At

SJTU, Smith said he is the head of the School of Oceanography.

      Smith, by his own admission, participated in China’s Thousand Talent

Program, receiving almost $1 million in compensation. The Thousand Talent

Program was designed by the Chinese government to facilitate the transfer of U.S.

                                           1
   Case 2:21-mc-51004-DML ECF No. 5, PageID.39 Filed 08/11/21 Page 2 of 6




research and information to China. China’s government sponsors and funds the

talent recruitment plans (such as the Thousand Talent Plan) to encourage foreign

talent to share expertise, transfer knowledge, or collaborate on strategic projects to

help China bridge its technology gap with Western countries. The Thousand Talent

Program is widely associated with misconduct, property theft, and espionage.

Moreover, it forms a core part of the Chinese Communist Party’s efforts to build its

own power by leveraging foreign technology and expertise.

      As a result of Smith’s participation in the Thousand Talent Program, he is the

subject of a federal investigation regarding theft of trade secrets, false statements,

and wire fraud. On May 31, 2021, Smith returned to the United States from China

at the Detroit International Airport. During a secondary inspection at the airport,

Smith claimed that the electronic devices seized did not belong to the SJTU (despite

the fact that some had SJTU identifiers on them), that he could not remember the

passwords to the devices, and that the Thousand Talent Program has been cancelled.

There is probable cause to believe that these statements are false. As a result, this

Court authorized a search warrant of the electronic devices to further investigate

these false statements.

      The government now seeks an order authorizing the delayed notification to

Smith of this search warrant. Federal Rule of Criminal Procedure 41(f)(3) permits a

magistrate judge, upon the government’s request, to “delay any notice required by

                                          2
   Case 2:21-mc-51004-DML ECF No. 5, PageID.40 Filed 08/11/21 Page 3 of 6




this rule if the delay is authorized by statute.” Title 18, United States Code, Section

3103a authorizes such delays. Section 3103a(b)(1) provides that “any notice

required, or that may be required . . . may be delayed if . . . the court finds reasonable

cause to believe that providing immediate notification of the execution of the warrant

may have an adverse result (as defined in section 2705, except if the adverse results

consist only of unduly delaying a trial).” Title 18, United States Code, Section

2705(a)(2) defines an “adverse result” to include: “flight from prosecution,

destruction of or tampering with evidence, intimidation of potential witnesses, or

otherwise seriously jeopardizing an investigation or unduly delaying a trial.” If

delayed notice is permitted, Section 3103a(b)(3) requires that the order or warrant

“provides for giving of such notice within a reasonable period not to exceed 30 days

after the date of its execution, or on a later date certain if the facts of the case justify

a longer period of delay.” Section 3103a(c) further allows that the delayed notice

authorized by the warrant “may be extended by the court for good cause shown,

subject to the condition that extensions should only be granted upon an updated

showing of the need for further delay and that each additional delay should be limited

to periods of 90 days or less, unless the facts of the case justify a longer period of

delay.”

       Against this legal backdrop, the United States seeks delayed notification to

Smith of the execution of this search warrant for 90 days. Two reasons justify

                                             3
   Case 2:21-mc-51004-DML ECF No. 5, PageID.41 Filed 08/11/21 Page 4 of 6




delayed notification here. First, notifying Smith of the search warrant will alert him

that he is under investigation by the FBI, which could result in destruction of

evidence related to his activities in China and an attempt to hide his compensation

from the Chinese government. Second, Smith knows, and is close with, several other

Thousand Talent Program participants, several of whom are also subjects of FBI

investigations for similar crimes. Alerting Smith could result in Smith alerting his

associates, which could jeopardize additional FBI investigations. Specifically,

should Smith alert others in the Thousand Talent Program, it could allow those

individuals to flee from United States, destroy evidence, or otherwise thwart

investigations. These justifications—potential flight from prosecution and

destruction of evidence—are among the authorized justifications found in Section

2705(a)(2).

        As to the timing of the delay, the number of electronic devices here—eight—

and the potential that the information on the devices is nuanced and complicated

justify a delay of longer than 30 days. A period of 90 days should allow the FBI to

forensically image and review the data on the various electronic devices. Moreover,

in light of Smith’s lengthy time (3 years) in China, some of the material on the

devices may not be English, which would further delay the FBI’s ability to fully

review the subject devices. For these reasons, the government seeks a delay of 90

days.

                                          4
   Case 2:21-mc-51004-DML ECF No. 5, PageID.42 Filed 08/11/21 Page 5 of 6




                                CONCLUSION

      The government moves for authorization to delay notification to Smith of the

execution of this search warrant for 90 days from the date of execution of the

warrant.

                                            Respectfully submitted,
                                            SAIMA S. MOHSIN
                                            ACTING U.S. ATTORNEY

                                            s/Kevin M. Mulcahy
                                            Kevin M. Mulcahy
                                            Assistant United States Attorney
                                            kevin.mulcahy@usdoj.gov
                                            211 W. Fort St., Suite 2001
                                            Detroit, Michigan 48226
                                            313-226-9713
Date: August 11, 2021




                                        5
   Case 2:21-mc-51004-DML ECF No. 5, PageID.43 Filed 08/11/21 Page 6 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In the Matter of the Search of                        Case No.: 21-mc-51004-1
Subject Devices Currently in CBP
Detroit Custody,

               Defendant.
                                  /

                    ORDER FOR DELAYED NOTIFICATION

      On July 23, 2021, this Court authorized the search of eight electronic devices

seized at the Detroit International Airport belonging to Walker Orson Smith based

on an investigation into false statements to a federal officer, in violation of 18 U.S.C.

§ 1001. For the reasons set forth in the government’s motion for delayed notification,

specifically the potential for destruction of evidence and flight from prosecution,

which are adverse results as defined in 18 U.S.C. Section 2705(a)(2), reasonable

cause exists for a delay of notification as permitted by 18 U.S.C. Section 3103a(b).

      IT IS HEREBY ORDERED that notification to Smith of the authorization

of this search warrant shall be delayed by 90 days from the date of the execution of

the warrant.



Dated: August 11, 2021            s/Kimberly G. Altman
                                  KIMBERLY G. ALTMAN
                                  UNITED STATES MAGISTRATE JUDGE
                                           6
